office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 --------- postn-126676-08 uilc 860e date date to elizabeth s martini attorney manhattan group large mid-size business from john p moriarty branch chief branch income_tax accounting susan thompson baker assistant branch chief branch financial institutions products subject charitable_contributions and remics legendlegend taxpayer ---------------------------------------- year ------- year ------- dollar_figurex -------------- dollar_figurey --------------- dollar_figurez --------------- facts taxpayer is a corporation that holds a residual_interest in a real_estate_mortgage_investment_conduit remic in tax years year through year taxpayer recognized excess_inclusion income eii but otherwise had only net operating losses specifically for tax_year year taxpayer recognized eii in the amount of dollar_figurex had unspecified net operating losses nols and made a charitable_contribution in the amount of dollar_figurey postn-126676-08 taxpayer asserts that its taxable_income for purposes of calculating the percentage limitation under sec_170 of the internal_revenue_code includes its eii under sec_860e further taxpayer asserts that its dollar_figurey charitable_contribution in year is deductible under sec_170 because dollar_figurey is less than percent of taxpayer’s eii for that taxable_year or dollar_figurez issues does taxable_income for purposes of calculating the percentage limitation under sec_170 of the internal_revenue_code on corporate charitable_contribution deductions include taxpayer’s eii under sec_860e may taxpayer in year deduct dollar_figurey as a charitable_contribution_deduction under sec_170 when taxpayer only has eii and net operating losses during the taxable_year of the charitable_contribution conclusions taxable_income for purposes of calculating the percentage limitation under sec_170 means taxable_income under sec_63 as adjusted for eii under sec_860e taxpayer in year may not deduct dollar_figurey as a charitable_contribution_deduction under sec_170 in general a holder of a residual_interest in a remic may not offset eii by an otherwise allowable charitable_contribution_deduction and in this case the taxpayer did not have other taxable_income in year law and analysis sec_63 generally provides that taxable_income means gross_income minus the deductions allowed by chapter of the code other than the standard_deduction under sec_860e the taxable_income of any holder of a residual_interest in a remic for any taxable_year is not less than the holder’s excess_inclusion for such taxable_year sec_170 provides a deduction for qualified charitable_contributions however under sec_170 deductions for charitable_contributions made by a corporation is limited to a maximum of percent of the corporation’s taxable_income for the taxable_year for purposes of calculating the percentage limitation under sec_170 a corporation’s taxable_income is defined as taxable_income under sec_63 computed without regard to- the deduction for charitable_contributions under sec_170 postn-126676-08 the special_deductions for corporations allowed under part viii except sec_248 relating to organizational_expenditures subchapter_b chapter of the code any net_operating_loss_carryback to the taxable_year under sec_172 sec_199 and any capital_loss_carryback to the taxable_year under sec_1212 sec_170 sec_1_170a-11 of the income_tax regulations under sec_860e the taxable_income of a holder of a residual_interest in a remic is not less than the holder’s excess_inclusion taxable_income for purposes of calculating the percentage limitation under sec_170 on corporate charitable_contributions is adjusted only by the items listed in sec_170 sec_170 does not provide an adjustment for eii under sec_860e therefore the general_rule that the taxable_income of a holder of a residual_interest in a remic is not less than the holder’s excess_inclusion applies that is pursuant to sec_860e and despite taxpayer’s nols taxpayer’s taxable_income in year is dollar_figurex as a result taxpayer’s percentage limitation under sec_170 is percent of dollar_figurex or dollar_figurez under sec_170 taxpayer’s deduction for charitable_contributions made in year is limited to dollar_figurez however even though dollar_figurey is less than dollar_figurez taxpayer may not necessarily deduct its year qualified charitable_contribution instead taxpayer’s otherwise allowable deductions including the charitable_contribution_deduction under sec_170 may be limited under other provisions of the code such as sec_860e under sec_860e a taxpayer’s eii may not be offset by otherwise allowable deductions sec_1_860e-1 provides as follows excess_inclusion cannot be offset by otherwise allowable deductions- in general except as provided in paragraph a of this section the taxable_income of any holder of a residual_interest for any taxable_year is in no event less than the sum of the excess inclusions attributable to that holder's residual interests for that taxable_year in computing the amount of a net_operating_loss as defined in sec_172 or the amount of any net_operating_loss_carryover as defined in sec_172 the amount of any excess_inclusion is not included in gross_income or taxable_income thus for example if a residual_interest holder has dollar_figure of gross_income dollar_figure of which is an excess_inclusion and dollar_figure of business deductions the holder has taxable_income of dollar_figure the amount of the excess_inclusion and a net_operating_loss of dollar_figure dollar_figure of other income - dollar_figure of business deductions under sec_1_860e-1 of the regulations subject_to an exception relating to certain financial institutions not here relevant the taxable_income of any holder of a residual_interest for any taxable_year is in no event less than the sum of the excess inclusions attributable to that holder’s residual interests for that taxable_year accordingly to the extent of eii the taxable_income of the holder of the residual_interest in the remic may not be offset by a charitable_contribution_deduction otherwise allowable to the holder postn-126676-08 under sec_170 assuming all other requirements under sec_170 are satisfied taxpayer in year may only deduct dollar_figurey to the extent taxpayer’s other taxable_income exceeds its eii in this case taxpayer has no other taxable_income and therefore no part of the dollar_figurey charitable_contribution is deductible in year if you have any questions regarding the sec_170 issue please call nancy lee cc ita b01 at -------------------- and if you have any questions regarding the sec_860e issue please call richard lafalce cc fip b02 at ---------------------
